In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals, as limited by his brief, from so much of two orders of fact-finding and disposition of the Family Court, Kings County (Turbow, J.), both entered April 27, 2012 (one as to each child), as, upon determining, after a dispositional hearing, that his consent to the adoption of the subject children was not required and that he was not entitled to notice of any further proceedings concerning the children, including adoption proceedings, continued custody and guardianship of the children with the foster parent.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
In the orders appealed from, the Family Court, on stipulation of counsel, including counsel for the father, determined that, pursuant to Domestic Relations Law § 111 (1) (d) and (e), the father’s consent to the adoption of the subject children was not required. Accordingly the father’s contentions that the court improperly terminated his parental rights on the grounds of abandonment and/or permanent neglect are not properly before us on this appeal, as no such findings were made by the Court.
Moreover, the father’s contention concerning the dismissal of his petition for custody is not properly before this Court, as the notice of appeal does not reference the dismissal of his petition for custody or the docket number of that proceeding, and the order from which the father did appeal did not dismiss his petition for custody (see CPLR 5515 [1]; Matter of Brandon M. [Luis M.], 94 AD3d 520 [2012]; Matter of Kirdahy v Scalia, 301 AD2d 525, 527 [2003]).
The father’s remaining contention is without merit. Rivera, J.E, Balkin, Dickerson and Cohen, JJ., concur.